RESOLUCIÓN
Examinada la Primera Moción de Reconsideración pre-sentada en el caso de epígrafe, se provee “no ha lugar”.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres proveería “no ha lugar” por falta de jurisdicción. El Juez Asociado Señor Rivera García emitió un voto de conformidad. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un voto particular disidente. El Juez Asociado Señor Estrella Martínez reconsideraría y emitió la expre-sión siguiente:
Reconsideraría por los fundamentos contenidos en mi opi-nión disidente en el caso Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73 (2014).
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

*340— o —